|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

RENAN ALBERTO SOTO-MENC|AS, : Civii No. 3:18-cv-1323
Petitioner (Judge Mariani)
v.
CRA|G A. LOWE, WARDEN,
Respondent
ORDER

AND NOW, thisj 5 ay of November, 2018, upon consideration of the petition

 

for writ of habeas corpus, and for the reasons set forth in the Court’s Memorandum of the
same date, |T |S HEREBY ORDERED THAT:
1. The petition for writ of habeas corpus, (Doc. 1), is D|SM|SSED as moot.

2. The C|erk of Court is directed to CLOSE this case.

 
   

\ ali/wh

Robert D. 'ariani
United States District Judge

 

